Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
2.	Claims 1-15 are pending with claim 15 withdrawn. Claims 1-14 are examined herein.

Response to Arguments
3.	Applicant’s arguments, in view of the amendments to the claims and the drawings are only partially persuasive.
4.	The amended drawings only cure two of the three drawing objections made in the previous office action. The amended drawings fail to show the features of claims 4 and 5 and are therefore objected to. 
5.	The examiner is not persuaded that claim 8 is not redundant with the limitations of claim 1. See below.
6.	Amended claims 1, 2, 7, 9, and 13 still are rejected under 35 U.S.C. 112(b). 

Drawings
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 4 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Claim Interpretation - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
10.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
11.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
12.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
13.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Objections
14.	Claim 8 is objected to because of the following informalities: the limitation is already recited in the parent claim (Claim 1 recites in line 16: “a cone-shaped internal surface of the box”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

16.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
17.	Claim 1 is generally narrative and indefinite, failing to conform to current U.S. practice.  The following limitations of claim 1 are indefinite:
Lines 8-9: the phrase “the slug being free to move in translation to a remaining part of the upper neutron shielding head” is indefinite because it is unclear what part of the upper neutron shielding head would be considered “a remaining part.”
Lines 14-15: “wherein the upper portion of the mitigation assembly also comprises a cone-shaped sealing block.” The claim previously introduces “a box with a longitudinal axis, the box comprising a central portion in which corium circulates and an upper portion housing an upper neutron shielding device.” Do lines 14-15 refer to the upper portion of the box?  If so, is the sealing block a component of the upper neutron shielding device that is housed in the upper portion of the box? 
Lines 18-19: “the sealing block forming a removable sealing plug of the mitigation assembly” is purely functional and does not clearly define what additional structure is required of the sealing block to allow it to perform this function. Moreover the specification discloses “the upper neutron shielding head 105, the intermediate sealing block 106 and the sealing block 107 forms a removable sealing plug.”
18.	Claim 2 is indefinite for the same reasons as lines 14-15 in claim 1. 
19.	Claim 7 is indefinite because it introduces “a nose” of the cone-shaped sealing block while claim 1 introduces “the tip of the cone.” Are the tip of claim 1 and the nose of claim 7 the same feature of the cone-shaped sealing block?
20.	Claim 9 is indefinite because claim 1 introduces “an upper neutron shielding head supporting neutron absorbers” while claim 9 recites “wherein the upper neutron shielding device comprises a neutron absorbers plug.” Does claim 9 introduce an additional neutron absorber element?  Is it intended to further limit the structure of the neutron absorbers of claim 1?
21.	Claim 13 is indefinite because the structure of the “removable sealing plug,” which is recited as a function of the “sealing block” in the parent claim is unclear and not positively recited. The remainder of the claim does not clearly indicate the required structural relationships between the sealing plug and the sealing block of the parent claim and the columns, the slug, the grab, and “other parts of the upper neutron shielding device.”
22.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Allowable Subject Matter
23.	Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
24.	The following is a statement of reasons for the indication of allowable subject matter:  the related prior art (see attached PTO-892) does not disclose or suggest an upper neutron shielding device having a cone-shaped sealing block cooperating with a cone-shaped internal surface of a casing.
25.	The following claim construction with appropriate indentations indicating different structure and punctuation delimiting portions of the claim would greatly improve the clarity of the claim. The limitations in italics require further amendments to address the aforementioned 112(b) issues. 

A mitigation assembly for a nuclear reactor, comprising:
a box with a longitudinal axis, the box comprising a central portion in which corium circulates and an upper portion housing an upper neutron shielding device, wherein the upper neutron shielding device comprises: 
an upper neutron shielding head supporting neutron absorbers, 
removable locking means configured to cooperate with the box, 
a slug being free to move in translation relative to a remaining part of the upper neutron shielding head over a given travel distance, 
the locking means being configured to lock and unlock the upper neutron shielding head with the box by displacement of the slug along the longitudinal axis with a grab for extraction of the upper neutron shielding device with pawls of the grab attached in the slug, and
	wherein the upper portion of the mitigation assembly also comprises a cone-shaped sealing block with the tip of the cone oriented towards the bottom of the box, cooperating with a cone-shaped internal surface of the box, a seal being formed between the sealing the sealing block forming a removable sealing plug of the mitigation assembly.


Conclusion

26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
27.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
29.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
30.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARON M DAVIS/Primary Examiner, Art Unit 3646